                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK LAMAR KING, et al.,
     Plaintiff,

       v.                                            CIVIL ACTION N0.19-CV-0389              FILED
                                                                                            MAY f 4 20f9
BERKS COUNTY JAIL SYSTEM                                                                 KATE BARKMAN
SUPERVISOR OFFICIALS, et al.,                                                           By_      _Dep~
     Defendants.

                                       MEMORANDUM
                                                                                           lj,f<_
RUFE, J.                                                                          MAY    j , 2019
       Plaintiffs Derrick Lamar King and Jose Enrique Nunez filed this civil action which raises

claims on behalf of a class of inmates based on the conditions in the Disciplinary Segregation

Unit ("DSU") at the Berks County Jail, where they are currently incarcerated. King and Nufiez

also moved to proceed informa pauperis. In an Order entered on the docket February 8, 2019,

the Court denied King and Nunez's Motions because Nufiez failed to file a certified copy of his

prisoner account statement for the six-month period prior to filing this civil action in accordance

with 28 U.S.C. § 19I5(a)(2), and King's statement was incomplete. (ECF No. 6.) King and

Nunez were given thirty days to return with that paperwork. The Order also dismissed all

individuals other than King and Nunez as named Plaintiffs because King and Nunez, non-

attorneys proceeding pro se, may not represent other individuals in federal court, and informed

King and Nunez that they may not proceed with this case as a class action without counsel. (Id.)

       King moved for the appointment of counsel and the Court denied that Motion as

premature because King and Nunez had not yet returned with their prison account statements.

(ECF Nos. 7 & 8). King was informed that he could renew his motion after complying with the

Court's February 8, 2019 Order. (ECF No. 8.) Thereafter, King and Nunez both moved to

                                                 1
proceed in forma pauperis but only Nufiez provided a copy of his prisoner account statement.

(ECF Nos. 9, 10 & 11.) Additionally, Nufiez filed a !etter relating to all of his cases suggesting

that each Defendant should have his own counsel because he is concerned about a conflict of

interest. (ECF No. 13.) In an Order entered on the docket April 1, 2019, the Court gave King

another thirty days to return with a certified copy of his prison account statement in the event he

sought to proceed as a plaintiff in this case. (ECF No. 12.) The Order explained that the Court

would hold Nunez's Motion to Proceed In Forma Pauperis in abeyance to give King time to

comply with the Order and that, if King failed to comply, he would be "dismissed as a party to

this case and the case will continue with Nufiez as the only named plaintiff." (Id   ~   4.) Around

the same time, King submitted a Motion for the Appointment of Counsel, which was received by

the Court on April 5, 2019, but which is dated April 1, 2019.

         Despite having been given two opportunities to submit an up-to-date prison account

statement, King has failed to do so. Accordingly, the Court will dismiss him without prejudice

as a named plaintiff to this case and will, accordingly, deny his Motion for the Appointment of

Counsel. The Court will grant Nunez leave to proceed informa pauperis, and dismiss his

Complaint with leave to amend.

    I.      FACTS 1

         The Complaint names the following individuals as Defendants: (1) Kevin S. Barnhardt,

identified as overseer of the jail; (2) Warden Quigley; (3) CDW J. Smith; ( 4) Russell, identified

as "DW of Operations"; (5) Smith, identified as "DW of Treatment"; (6) Cpt Castro; and (7)



1
 The following allegations come from the Complaint. The Complaint includes as an attachment
a document that appears to be part of an inmate handbook provided to inmates at the Berks
County Jail. The Court does not understand the Complaint to challenge any policy in that
handbook apart from the allegations of the Complaint; it appears to have been attached for
reference.
                                                 2
Daniel Vanbilliard, identified as a hearing officer. 2 All of the Defendants are named in their

official capacity. 3 (Compl. at 6.)4 Those individuals were named as Defendants "due to their

supervisory rank" because they "have all [possible] ability to take action [on] the issues in this

complaint but fail to do so." (Id. at 7.) The proposed class of inmates is "joined by Delta-Unit;

Disciplinary; BAU; Security, [and] Protective Custody Statuses housed on Disciplinary

Segregation." (Id. at 11.) Based on that description of the proposed class, it appears that the

Complaint is based on conditions of several different units within the DSU.

         The Complaint challenges numerous aspects of the conditions in the DSU. First, the

Complaint asserts a Fourth Amendment claim based on allegations that officials at the Berks

County Jail "subject [inmates] to an unreasonable and unjustifiable strip and visual body cavity

search when inmates arrive to the [DSU]." (/d. at 7.) According to the Complaint, the strip

search "has nothing to do with contraband." (/d.) Second, the Complaint asserts Eighth and/or

Fourteenth Amendment claims 5 based on deliberate indifference to inmates' serious medical




2Although the Complaint lists "Berks County Jail System Supervisor Officials" in the caption,
that appears to be a general descriptive heading for the other seven Defendants. Accordingly, the
Court will direct the Clerk of Court to terminate that Defendant from the caption.

3
 "Official-capacity suits[] ... .'generally represent only another way of pleading an action
against an entity of which an officer is an agent."' Kentucky v. Graham, 473 U.S. 159, 165
(1985) (quoting Monell v. N. Y. City Dep 't ofSocial Servs., 436 U.S. 658,690 n.55 (1978)). "As
long as the government entity receives notice and an opportunity to respond, an official-capacity
suit is, in all respects other than name, to be treated as a suit against the entity." Id. at 166.

4
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.

5
 It is not clear whether Nunez was a sentenced inmate or a pretrial detainee while he was housed
in the DSU, and the Complaint suggests that the proposed class includes sentenced inmates and
pretrial detainees. The Eighth Amendment governs claims brought by convicted inmates
challenging their conditions of confinement, while the Due Process Clause of the Fourteenth
Amendment governs claims brought by pretrial detainees. See Hubbardv. Taylor, 399 F.3d 150,
166 (3d Cir. 2005).
                                                  3
needs due to failures to provide proper mental health treatment and dental treatment for those

with dental problems, and a failure to keep contagious inmates separate from others.

       Third, the Complaint alleges that a host of conditions within the DSU are unconstitutional

because there is insufficient ventilation in the DSU, minimal access to showers, and the unit is

infested with mice, bugs and ''other unsanitary infestation." (Id. at 8.) Additionally, the "cells of

the Delta Unit have rust, [the] toilet leaks waste, [there is] mold, [there is a] rodent infestation,"

and the second tier inmates have the ability to urinate down a pole to the bottom tier. (Id.) The

Complaint also alleges that inmates are fed cold sandwiches three times a day, that they get one

hour of recreation a day, but not on weekends, and that the recreation area is too small for

exercise. (Id. at 10.) DSU cells are "extremely cold to the point of running nose, cough, [and]

sleeping troubles," which is made worse by the fact that inmates on the Delta Unit do not receive

appropriate clothing for the temperature. (Id.) According to the Complaint, "[t]he BAU section

is [the] real cruel and depressive housing unit of delta [comprised of] about 7 cells of inmates

force[d] to sleep on a cemented bed based [sic] leaving scratches, bruises, and scars from the

tormentive [sic] sleeping [accommodations] ... leaving inmates who are not mentally ill into

becoming severely mentally ill." (Id.) The Complaint also asserts that "prison officials have

searched cells [of those] who have spoken about lawsuits against the jail in a manner to

intimidate to stop the proceeding or filing [of] [an] action." (Id. at 8.)

        Fourth, the Complaint asserts that inmates are being denied their right to practice their

religion in connection with religious diets and religious services. (Id.) Fifth, the Complaint

asserts claims that that inmates in the DSU are "denied access to the law library [and] the

courts," denied access to the telephone, and prevented from preparing their defense in criminal

cases. (Id.) Sixth, the Complaint appears to assert excessive force claims based on an allegation



                                                   4
that "[i]nmates in [the DSU] or in the jail in whole face Guard brutality to inmates by using

shoguns, tasers, and OC' s to enforce jail rules" and that the "officials [who] carry these weapons

are known as Special Operations Group who tend to use these weapons to intimidate prisoners."

(Id.) Finally, there is an allegation that Defendant Vanbilliard "falsely claims that my rights

were explained for my disciplinary hearing," although it is not clear to whom "my" refers. (Id.)

          Nunez, on behalf of the class, seeks a declaration that the conditions violate the

Constitution and an injunction directing Berks County Jail officials to transfer him and other

inmates on the unit to another unit or jail. (Id. at 10.) The Complaint specifies that the inmates

on Delta Unit in particular seek this relief as well as damages. (Id. at 13.)

    II.      STAND ARD OF REVIEW

          The Court will grant Nunez leave to proceed in forma pauperis because it appears he is

incapable of paying the fees to commence this civil action. 6 As Nunez is proceeding informa

pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply, which requires the Court to dismiss the

Complaint if it is frivolous or fails to state a claim. Whether a complaint fails to state a claim

under § 1915(e )(2)(B)(ii) is governed by the same standard applicable to motions to dismiss

under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,

240 (3d Cir. 1999), which requires the Court to determine whether the complaint contains

"sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.''

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id As Nunez is proceeding prose, the Court construes his allegations liberally. Higgs

v. Att 'y Gen., 655 F.3d 333, 339 (3d Cir. 2011 ).




6
 However, as Nunez is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with 28 U.S.C. § 1915(b).
                                                     5
       Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain "a short a plain statement of the claim showing that the pleader is entitled to relief." A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if "the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 "requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue." Fabian v. St. Mary's Med. Ctr., No. Civ. A. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

       A complaint is frivolous if it "lacks an arguable basis either in law or in fact," Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if "based on an indisputably meritless

legal theory." Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Courts may dismiss

a lawsuit as legally frivolous pursuant to § 1915(e)(2)(B)(i) when a plaintiff lacks standing

because, in such cases, there is no legal basis for the plaintiffs claims. See Banks v. Buchanan,

336 F. App'x 122, 123-24 (3d Cir. 2009) (per curiam); Awa/av. People Who Want to Restrict

Our First Amendment Rights, 164 F. App'x 215,217 (3d Cir. 2005) (per curiam). "[T]he

irreducible constitutional minimum of standing contains three elements." Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992). First, the plaintiff must have suffered an "injury in fact" that

is "concrete and particularized" and "actual or imminent, not conjectural or hypothetical." Id.

(internal quotations omitted). Second, there must be a "causal connection between the injury and

the conduct complained ot'' such that the injury is fairly traceable to the defendant's conduct. Id.

Third, it must be likely that the plaintiffs injury will be redressed by a favorable decision. Id. at

561. As the putative class representative, Nunez would have to establish that he has standing to



                                                  6
raise claims on behalf of the putative class. 7 See Neale v. Volvo Cars ofN. Am., LLC, 794 F.3d

353,362 (3d Cir. 2015) ("[T]he 'cases or controversies' requirement is satisfied so long as

a class representative has standing, whether in the context of a settlement or litigation class.").

    III.      DISCt;SSION

           The Complaint fails to comply with Rule 8 or establish that Nunez has standing given the

vast number of conditions challenged, the number of units at issue, and the difficulty in

determining the conditions to which Nunez has been exposed. As noted above, the putative class

of inmate-plaintiffs described in the Complaint is comprised of inmates housed on the "Delta-

Unit; Disciplinary; BAU; Security, [and] Protective Custody Statuses housed on Disciplinary

Segregation." (Comp!. at 11.) The Court understands this description to mean that the

Complaint raises claims on behalf of inmates housed in all of the units ofDSU, which include

the Delta Unit, Disciplinary, BAU, Security, and Protective Custody. 8



7
  As noted in the Court's prior order, Nunez, a non-attorney proceeding prose who is
incarcerated, is not an appropriate class representative. See Hagan v. Rogers, 570 F.3d 146, 159
(3d Cir. 2009). However, Nunez might be able to move for counsel to overcome that issue. See
id. King moved for counsel, but the Court has dismissed King without prejudice as a party to
this case due to his failure to provide his prison account statement as directed. Nunez did not
join in King's motion, but that would not preclude him from filing his own motion ifhe sought
to proceed on a class basis.

8
 At one point, the Complaint appears to raise claims on behalf of the inmates in the entire jail
when alleging that "[i]nmates in [the DSU] or in the jail in whole face Guard brutality to inmates
by using shoguns, tasers, and OC' s to enforce jail rules" and that the "officials [who] carry these
weapons are known as Special Operations Group who tend to use these weapons to intimidate
prisoners." (Compl. at 8.) The existence of Tasers or other weapons for security purposes in a
jail or prison setting does not, without more, give rise to a constitutional violation. See Passmore
v. Janello, 528 F. App'x 144, 147 (3d Cir. 2013) (per curiam) (explaining that "[t]he use of mace,
tear gas or other chemical agent of the like nature when reasonably necessary to prevent riots or
escape or to subdue recalcitrant prisoners does not constitute cruel and inhuman punishment");
Banks v. Mozingo, 423 F. App'x 123, 126 (3d Cir. 2011) (per curiam) ("[T]he use of these
products [Tasers and mace] does not in itself amount to an Eighth Amendment violation." (citing
Couden v. Duffy, 446 F.3d 483, 505-06 (3d Cir. 2006)); Brown v. Beard, No. CIV. A. 07-637,
2011 WL 1085890, at *15 (W.D. Pa. Mar. 21, 2011) ("The fact that prison authorities employ
                                                   7
       However, the Complaint indicates that the conditions on each unit are different.

Although some of the allegations are raised in general terms, suggesting that they apply across

the board to DSU inmates, some of the allegations are specific to the Delta Unit, and it is unclear

whether those conditions are also true for the other units. It also appears that the conditions are

unique in the BAU section of the Delta Unit, which is described as the "real cruel and depressive

housing unit of delta" comprised of "about 7 cells of inmates force[ d] to sleep on a cemented

bed." (Compl. at 10.) Without knowing the unit on which Nunez was housed and what the

conditions were on that specific unit, the Court cannot evaluate whether he has stated a claim

and, relatedly, whether he would have standing to assert that claim and serve as a class

representative in the event class certification were appropriate. In other words, the manner in

which the Complaint is pled prevents the Defendants from meaningfully responding and likewise

prevents the Court from determining which parts of the prison and which conditions can

plausibly be challenged by ~ufiez.

       Furthermore, other than the allegation about strip-searches, Nunez has failed to clearly

identify a policy or custom of Berks County that led to the constitutional violations in question.

As noted above, he has named as Defendants officials at the Berks County Jail in their official

capacities, which means his claims are essentially claims against the municipality. A

municipality or local government entity is not liable under § 1983 based solely on an allegation

that an employee of that entity committed a constitutional violation. See Monell v. Dep 't ofSoc.

Servs. ofN. Y., 436 U.S. 658, 691 (l 978). Rather, a municipality or a local government entity is




the use of restraint chairs, body restraints or taser guns does not, in and of itself, allege a
violation of the Eighth Amendment."). Given the lack of detail, it is difficult to discern whether
any inmates were actually harmed or whether the Complaint is challenging the mere presence of
weapons in the prison.
                                                  8
only liable under § 1983 if a policy or custom of that entity caused the constitutional violation in

question. Id. at 694. A plaintiff "must identify [the] custom or policy, and specify what exactly

that custom or policy was'' to satisfy the pleading standard. McTernan v. City o/York, 564 F.3d

636, 658 (3d Cir. 2009). The vast majority of Nunez's allegations are not clearly tied to a

municipal policy or custom in a manner that would suffice to state a plausible claim.

       In addition to the above deficiencies, Nunez has failed to state a claim as to many of the

conditions described in the Complaint because he has not plausibly alleged that his constitutional

rights were violated. See West v. Atkins, 487 lJ .S. 42, 48 (1988) ("To state a claim under § 1983,

a plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under color

of state law."). For example, Nufiez alleges that inmates are being deprived of medical care for

mental health and dental needs and that they are being prevented from practicing their religion.

However, he does not allege any facts establishing that he has a serious mental health or dental

need that was not treated as a result of a policy or custom in the DSU or that he was prevented

from practicing his religion in some respect. See Farmer v. Brennan, 511 U.S. 825, 835 (1994)

(establishing that the standard for liability in prison medical cases requires a showing of

deliberate indifference to serious medical needs); Robinson v. Superintendent Houtzdale SCI,

693 F. App'x 111, 115 (3d Cir. 2017) (per curiam) (observing that "[t]he threshold question in

any First Amendment or RLUIPA case is whether the prison's challenged policy or practice has

substantially burdened the practice of the inmate-plaintiffs religion.").

        Similarly, Nunez alleges that inmates are being prevented from accessing the courts and

telephoning counsel, and that inmates have been retaliated against for filing lawsuits. However,

he does not allege any facts establishing that he has suffered an actual injury due to any policy or



                                                  9
custom in the DSU that would plausibly establish a denial of access to the courts or to counsel,

or that his cell was searched in retaliation for speaking out about filing lawsuits to challenge his

conditions of confinement. See Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017) ("To

state a claim for retaliation, a prisoner must allege that: (1) he was engaged in constitutionally

protected conduct, (2) 'he suffered some adverse action at the hands of prison officials,' and (3)

'his constitutionally protected conduct was a substantial or motivating factor in the decision' to

take that action." (quoting Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001))); Monroe v. Beard,

536 F.3d 198, 205 (3d Cir. 2008) ("Where prisoners assert that defendants' actions have

inhibited their opportunity to present a past legal claim, they must show ( 1) that they suffered an

'actual injury'-that they lost a chance to pursue a 'nonfrivolous' or 'arguable' underlying

claim; and (2) that they have no other 'remedy that may be awarded as recompense' for the lost

claim other than in the present denial of access suit." (quoting Christopher v. Harbury, 536 U.S.

403,415 (2002))); Williams v. Delaware Cty. Bd of Prison Inspectors, Civ. A. No. 17-4348,

2018 WL 3235788, at* (E.D. Pa. July 2, 2018) (noting that being deprived of phone access

"with no other facts surrounding [the] alleged deprivation[] [is] not [a] 'sufficiently serious

deprivation[]' resulting in the denial of 'the minimal civilized measure oflife's necessities");

Randall v. Cty. of Berks, Pennsylvania, Civ. A. No. 14-5091, 2015 WL 5027542, at* 17 (E.D.

Pa. Aug. 24, 2015) (explaining that "if an inmate has another method of communicating 'freely

and privately with counsel, it is less likely that the restrictions on telephone use will rise to the

level of a constitutional violation'" (quoting Aruano v. Main, Civ. A. No. 07-3867, 2010 WL

2710564, at *8 (D.N.J. July 7, 2010))). Furthermore the allegation that Defendant Vanbilliard

"falsely claims that my rights were explained for my disciplinary hearing," does not appear to

stem from any municipal policy or custom-as would be required to state an official capacity



                                                   10
claim-and is not clearly tied to Nunez or sufficiently developed to plausibly allege a

constitutional violation. 9

          In sum, the Complaint challenges a host of conditions on several units within the DSU

and it is not clear whether Nunez was exposed to all of the conditions in question, the unit or

units upon which he was housed, and whether his constitutional rights were violated.

Accordingly, the Court will dismiss the Complaint.

    IV.      CONCLUSION

          For the foregoing reasons, the Court will: (1) dismiss King without prejudice as plaintiff

to this case and deny his Motion for Appointment of Counsel; (2) grant Nunez leave to proceed

informa pauperis; (3) dismiss the Complaint pursuant to Federal Rule of Civil Procedure 8, for

failure to state a claim, and for lack of standing; and (4) grant Nuiiez leave to file an amended

complaint. Any amended complaint must clearly allege facts showing the conditions to which

Nunez was subjected and must identify the policy or custom that caused the constitutional

violations at issue. Nunez is reminded that he may only challenge conditions to which he was

subjected and may not challenge the conditions in other units at the Berks County Jail or

conditions on his unit to which he was not subjected. An appropriate Order follows.




9
 If that allegation relates to Derrick King, it is worth noting that King is already proceeding on
claims against Vanbilliard in a separately filed action. See King v. Vanbilliard, Civ. A. No. 18-
3962 (E.D. Pa.).
                                                   11
